       Case 2:19-cr-00127-TLN Document 14 Filed 06/04/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     Linda.allison@fd.org
5
     Attorneys for Defendant
6    WILLIAM NITSCHKE
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )    NO. 2:19-cr-0127-TLN
                                                       )
12                          Plaintiff,                 )    STIPULATION AND ORDER FOR A PRE-
                                                       )    PLEA PRESENTENCE REPORT
13          v.                                         )
                                                       )
14   WILLIAM NITSCHKE,                                 )    JUDGE: Hon. Troy L. Nunley
                                                       )
15                          Defendant.                 )
                                                       )
16                                                     )
17
18
            The Defendant, William M. Nitschke, was arraigned in this case on January 27, 2020.
19
     The government has provided discovery and the parties have discussed the case with the hope of
20
     coming to a resolution. Key to our discussions has been our attempt to agree on which prior
21
     convictions are “scoreable”. This is a felon in possession case so the answer to this question is a
22
     driving factor in the guidelines and is key to the negotiations. The parties agree that the issue of
23
     prior convictions is unusually difficult in this case and that a pre-plea presentence report by
24
     probation would likely aid in this process. Defense counsel has reached out to probation already
25
     to discuss the particular issues in this case and to ask if the office had any objections to an order
26
     for a pre-plea report. They do not.
27
            It is hereby stipulated and agreed between the United States of America, through Michael
28

                                                      -1-
       Case 2:19-cr-00127-TLN Document 14 Filed 06/04/20 Page 2 of 2


1    W. Redding, Assistant U.S. Attorney, and defendant, William Nitschke, by and through his
2    counsel, Linda C. Allison, Assistant Federal Defender, that a pre-plea presentence report from
3    the U.S. Probation Office will aid in the resolution of this case and request that the Court order
4    such a report at this time.
5
6    Dated: June 2, 2020                           HEATHER E. WILLIAMS
                                                   Federal Defender
7
8                                                  /s/ Linda C. Allison
9                                                  LINDA C. ALLISON
                                                   Assistant Federal Defender
10
11   Dated: June 2, 2020                           McGregor W. Scott
                                                   United States Attorney
12
13                                                 /s/ Michael W. Redding
                                                   Assistant United States Attorney
14
15
16                                         ORDER

17           IT IS HEREBY ORDERED, for the reasons indicated by the parties, that United States
18   Probation Office prepare a pre-plea presentence in this case.
19
20   Dated: June 4, 2020
21
22                                                             Troy L. Nunley
                                                               United States District Judge
23
24
25
26
27
28

                                                     -2-
